Dear Mr. Thralls:
This office has received your request for an official Attorney General Opinion in which you ask, in effect, the following question:
 Is a conservation district board considered a "state board" or "state commission" for purposes of 74 O.S.Supp. 2008, § 4257[74-4257], which prohibits a state board or commission from employing any of its former members, except as otherwise provided by law?
Title 74 O.S.Supp. 2008, § 4257[74-4257] is a part of the Ethics Commission Act, 74 O.S. 2001  Supp. 2008, §§ 4249 — 4259. Section 4257(A) provides:
  Except as otherwise provided by law, no state board or commission shall employ any former member of the board or commission.
Id. Certain exceptions to this rule are listed in subsections (B) and (C) of Section 4257. You ask whether Section 4257 applies to board members of conservation districts created by the Conservation District Act ("Act"), 27A O.S. 2001  Supp. 2008, §§ 3-1-101 — 3-3-502. We find no definition of "state board" or "state commission" in the Ethics Commission Act or Ethics Commission Rules, and no cases interpreting their meaning as used therein. Therefore, we must determine the meaning of "state board" and "state commission."
"The fundamental rule of statutory construction is to ascertain and give effect to the legislative intent, and that intent is first sought in the language of a statute." City of Durant v.Cicio, 50 P.3d 218, 221 (Okla. 2002). "Courts will give the words of a statute a plain and ordinary meaning, unless a contrary intention plainly appears." Id. We believe the plain and ordinary meaning of "state board" and "state *Page 2 
commission" is that these boards and commissions have powers and duties concerning the State as a whole without limitation to any political subdivision.1
Application of other rules of statutory construction also supports this interpretation. One such rule provides that "[w]henever the meaning of a word or phrase is defined in any statute, such definition is applicable to the same word or phrase wherever it occurs, except where a contrary intention plainly appears." 25 O.S. 2001, § 2[25-2]. "State" is defined in the Act at Section 3-1-103(4), as "the State of Oklahoma." "State agency" is defined in The Oklahoma Central Purchasing Act (74 O.S. 2001  Supp. 2008, §§ 85.1 — 85.45k) at Section 85.2(36), as including "any office, officer, bureau, board, counsel, court, commission, institution, unit, division, body or house of the executive or judicial branches of the state government, whether elected or appointed, excluding only political subdivisions of the state[.]" Pursuant to the plain and ordinary meaning of the words as well as to statutory definitions, "state board" and "state commission," as used in Section 4257, then, mean a board or commission of the State of Oklahoma as a whole. "State board" and "state commission" do not mean a board or commission whose powers and duties are limited to a subdivision of the State.
To determine whether a conservation district board is a "state board" or "state commission" whose powers and duties concern the State as a whole without limitation to any political subdivision, we look to the statutory definition of a "conservation district." A "conservation district" is defined in the Act, at Section 3-1-103(1), as "a governmental subdivision of this state, and a public body corporate and politic, organized in accordance with the provisions of the Conservation District Act, for the purposes, with the powers, and subject to the restrictions hereinafter set forth[.]" Id.; see alsoid. § 3-3-101(defining district). By definition a conservation district is a governmental subdivision of this State, and its board is not a board or commission of the State of Oklahoma as a whole. By definition, a conservation district board is not a "state board" or "state commission."
A review of the Act reveals that the powers and duties of a conservation district's board members are concentrated in their district. The Oklahoma Legislature authorized conservation districts established under the Act "to serve as the primary local unit of government responsible for the conservation of *Page 3 
the renewable natural resources of this state." 27A O.S. 2001, § 3-1-102[27A-3-1-102];see also id. § 3-3-107(A). The work of a conservation district's board members takes place within this local unit of government.Id. § 3-3-105(A)(2) — (4). For example, the board members:
  2. Conduct operations for the conservation of renewable natural resources within the district . . .;
  3. Carry out preventive and control measures and works of improvement for the conservation of renewable natural resources within the district . . .; [and]
  4. Cooperate or enter into agreements . . . to furnish financial or other aid to any agency, governmental or otherwise, or any owner or occupier of lands within the district. . . .
Id. Additionally, board members serve their own conservation districts. The governing body of each district consists of five directors, three of whom are elected and two of whom are appointed. 27A O.S.Supp. 2008, § 3-3-201 [27A-3-3-201](A), (B)(1), (C). "To be eligible for election as a director of a conservation district, a person must be a registered voter in the district, and must be a cooperator of the district." Id. § 3-3-201(B)(3). Board members, then, are chosen from and serve their own districts, not the State as a whole.
Both the definition of "conservation district" and the powers and duties delegated by the Legislature to a conservation district board establish that the actions of a conservation district board are local and limited to that subdivision of the State. The powers and duties of a conservation district board do not concern the State as a whole.
 It is, therefore, the official Opinion of the Attorney General that:
 A conservation district board created pursuant to the provisions of the Conservation District Act, 27A O.S. 2001  Supp. 2008, §§ 3-1-101 — 3-3-502, is not a "state board" or "state commission" for purposes of 74 O.S.Supp. 2008, § 4257[74-4257], which prohibits a state board or commission from employing any of its former members, except as otherwise provided by law.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
BRINDA K. WHITE ASSISTANT ATTORNEY GENERAL
1 The plain and ordinary meaning of "state" is "a body of people permanently occupying a definite territory and politically organized under a sovereign government almost entirely free from external control and possessing coercive power to maintain order within the community." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2228 (3d ed. 1993). "State officer" means "[a] person whose authority or jurisdiction extends to the general public or state as a whole, as distinguished from an officer whose authority and jurisdiction are confined to the limits of a particular political subdivision." BLACK'S LAW DICTIONARY (8th ed. 2004) (West, Westlaw). *Page 1